

Contract No.: zc20070103
Sales Contract of Finished Oil






Party A (Buyer): Chuan Yu Branch of China Petroleum & Chemical Sales Corporation
Party B (Seller): Xi’an Baorun Industrial Development Co., Ltd.
 
This contract is made by and between Party A and Party B based on the principle
of equality and mutual benefits and equal value exchange and upon Contract Law
of the People's Republic of China. The two parties agreed the following:
 

1.  
The name, Quantity, Price and Amount of the Product

 
Product
Type
Quantity(ton)
Price (Yuan)
Total Amount
Gasoline
90#
1,000
5,550.00
5,550,000
Gasoline
93#
1,000
5,750.00
5,750,000

 

2.  
Quality Standard

The product in this contract is in line with the standard of GB17903-1999 and
the mass fraction of sulphur also reaches the standard of EU-II. In case of any
dispute, the test report issued by Sichuan Quality Supervising Department should
be the final result.
 

3.  
Delivery 

Party B should delivery the oil according to the transport order provided by
Party A.
 

4.  
Weight Metering Standard and Loss

Using the of the ex-factory weight upon the Measurement Management of Finished
Oil of China PetroChemical Corporation.
 

5.  
Expenses and Other Undertakings

Party B should undertake the railway delivery expenses.
 

6.  
Payment Terms

Payment upon one invoice.
The price should be C.I.F. Party A should pay off the total price after
receiving the oil and invoice.
 

7.  
Amendment and Cancelation of this Contract

7.1  
This contract can be amended or canceled upon the written consent of the two
parties hereto.

7.2  
If any one of the following cases occurs, this contract may be terminated by the
two parties or by the non-breaching party.

7.2.1  
The purpose of the contract can not be achieved for force majeure;

7.2.2  
Any party transfers all or partial rights or obligations in this contract to a
third party without the prior written consent of the other party;

7.3  
The payment term, settlement and the dispute term shall survive the termination
of this contract.

7.4  
When terminating this contract, the terminating party should perform the
obligation of informing the other party.

 
 
 

--------------------------------------------------------------------------------

 

8.  
Default

8.1  
Party B shall hereunder indemnify and hold Party A harmless from any incurred
losses for unqualified oil provided by Party B and pay 1% of the total price of
this contract to Party A as the default penalty.

8.2  
The breaching party shall indemnify and hold the non-breaching party harmless
from any losses resulting from the default of the breaching party. Each party
shall bear their respective liabilities resulting from their own faulty
accordingly.

 

9.  
Force Majeure

9.1  
Any party who could not fulfill its obligations in this contract for force
majeure such as fire, earthquake, typhoon, flood and other such kind of nature
disasters, unpredictable, inevitable or uncontrollable events should inform the
other party in 48 hours after such event occurs and provide valid documentary
evidence in seven days and this party may not bear the results.

9.2  
Any party who is suffered the force majeure have the obligation to try the best
efforts to lower the loss from force majeure.

 

10.  
Disputes

In case of any dispute, the two parties hereto should negotiate friendly or they
could propose a suit to the local People’s Court in the place where Party A is
located.
 

11.  
Effectiveness of the Contract and Others

11.1  
This contract shall be effective upon the signing by the two parties hereof.

11.2  
If there are any matters not covered by this contract, parties hereto may
negotiate it in an amendment.

11.3  
The exhibits and amendment to this contract have the same validity as this
contract and constitute an entire contract together with this contract. The term
in this contract should be treated as the final term if it is different from the
respective exhibit and the amendment should be treated as the final term if it
is different from this contract.

11.4  
The contract is in duplicate and each Party shall hold one copy and the
facsimile copy should be deemed to the original contract. 





Party A (Buyer): Chuan Yu Branch of China Petroleum & Chemical Sales Corporation


Legal Person /Authorized Person (Signature or Company Seal):




Party B (Seller): Xi’an Baorun Industrial Development Co., Ltd.
 
Legal Person /Authorized Person (Signature or Company Seal):
 
Place: Chengdu Date: Jan 10, 2007
 
 
 

--------------------------------------------------------------------------------

 